United States Court of Appeals
                           For the First Circuit


No. 21-1336

                            RITCH CARDY DORCE,

                                Petitioner,

                                     v.

               MERRICK B. GARLAND, Attorney General,

                                Respondent.



                               ERRATA SHEET

         The opinion of the court, issued on October 3, 2022, is

amended as follows:

         On    page   7,    line   13:    Please   delete   "notice"   before

"hearing".